                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

  IN THE MATTER OF:                                     CHAPTER 13
  Torri A Scruggs                                       CASE NO. 20-42825-TJT
  , Debtor(s).                                          JUDGE THOMAS J. TUCKER
  _______________________________________/

                             TRUSTEE’S OBJECTIONS TO
                         CONFIRMATION OF CHAPTER 13 PLAN

       NOW COMES, the Chapter 13 Trustee, Tammy L. Terry, and objects to confirmation of
the Chapter 13 Plan in the above matter pursuant to E.D. Mich. L.B.R. 3015-3(a) and 11 U.S.C.
§1307(c)(5) as follows:

        1. The Trustee reserves the right to object to any of the debtor’s budgetary expenses if the
plan is ever amended to propose less than 100% to class nine general unsecured creditors.

       2. The value of property to be distributed under the Plan on account of each allowed
unsecured claim is less than the amount that would be paid on such claim if the estate of the
debtor(s) were liquidated under Chapter 7, contrary to 11 U.S.C. 1325(a)(4).


        WHEREFORE, the Chapter 13 Trustee requests this Honorable Court deny confirmation
of the debtor’s (s’) Chapter 13 Plan and dismiss this case pursuant to 11 U.S.C. §1307(c)(5).

                              OFFICE OF THE CHAPTER 13 TRUSTEE-DETROIT
                              Tammy L. Terry, Chapter 13 Trustee

                               /S/ TAMMY L. TERRY (P-46254)
  July 22, 2020                Chapter 13 Standing Trustee
                               /s/ KIMBERLY SHORTER - SIEBERT (P-49608)
                               /s/ MARILYN R. SOMERS-KANTZER (P-52488)
                               Staff Attorneys
                               535 Griswold, Suite 2100
                               Detroit, MI 48226
                               (313) 967-9857
                               mieb_ecfadmin@det13.net




   20-42825-tjt     Doc 29     Filed 07/22/20     Entered 07/22/20 14:39:40        Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT



  IN THE MATTER OF:                                       CHAPTER 13
                                                          CASE NO. 20-42825-TJT
  Torri A Scruggs                                         JUDGE THOMAS J. TUCKER
  , Debtor(s).
  _______________________________________/

                                 CERTIFICATE OF MAILING

       I hereby certify that on July 22, 2020, a copy of TRUSTEE’S OBJECTIONS TO
CONFIRMATION OF CHAPTER 13 PLAN was electronically filed with the Clerk of Court,
served electronically to the debtor’s(s’) attorney and a copy of same deposited in the U. S. Mail to
the debtor (s) at the address as it appears below.



                                       /s/ Terri Dooms
                                       For the Office of the Chapter 13 Trustee-Detroit
                                       535 Griswold, Suite 2100
                                       Detroit, MI 48226
                                       (313) 967-9857
                                       mieb_ecfadmin@det13.net




Torri A ScruggsTorri A Scruggs
42127 E. Edward Dr.
Clinton Township MI 480380000



THAV GROSS P C
30150 TELEGRAPH RD SUITE 444
BINGHAM FARMS MI 480250000




   20-42825-tjt     Doc 29     Filed 07/22/20        Entered 07/22/20 14:39:40     Page 2 of 2
